MEMORANDUM ***
Mariana Colima-Aguirre, a native and citizen of Mexico, petitions for review of the order of the Board of Immigration Appeals (BIA) dismissing her appeal from the Immigration Judge’s (IJ) order denying her request for cancellation of removal, and, in the alternative, voluntary depar*262ture at the conclusion of her removal proceeding. We deny the petition.
Colima-Aguirre’s argument that she was not convicted of an offense under 8 U.S.C. § 1227(a)(2) for purposes of 8 U.S.C. § 1229b(b)(l)(C) because she has not been admitted to the United States is foreclosed by Gonzalez-Gonzalez v. Ashcroft, 390 F.3d 649, 652-53 (9th Cir.2004) (holding that the plain language of § 1229b(b)(l)(C) renders an inadmissible alien convicted of an offense under § 1227 ineligible for cancellation of removal). Even if Cohma-Aguirre is not deportable under § 1227(a)(2), her conviction for a crime involving moral turpitude for which a sentence of one year may be imposed constitutes a conviction of an offense described under § 1227(a)(2)(A)(i). See id. at 652. Thus, she is ineligible for cancellation of removal.
Further, we lack jurisdiction to review the IJ’s denial of Colima-Aguirre’s request for an order of voluntary departure at the conclusion of her removal proceeding. See 8 U.S.C. § 1229c(f) (precluding appellate jurisdiction); Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
PETITION DENIED.

 xhis disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.